Citation Nr: 0336258	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a corneal abrasion 
of the left eye. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for acute chest pain. 

4.  Entitlement to service connection for arthritis of the 
lumbar spine. 

5.  Entitlement to service connection for arthritis of the 
cervical spine. 

6.  Entitlement to service connection for arthritis of the 
left shoulder. 

7.  Entitlement to service connection for arthritis of the 
right shoulder. 

8.  Entitlement to service connection for arthritis of the 
right knee. 

9.  Entitlement to service connection for arthritis of the 
left knee. 

10.  Entitlement to service connection for arthritis of the 
right elbow. 

11.  Entitlement to service connection for arthritis of the 
left elbow. 

12.  Entitlement to an initial rating in excess of 10 percent 
for psoriasis.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and from March 1978 to June 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection for psoriasis and assigned a 10 percent rating.  
The veteran appealed for a higher initial rating.  And in 
cases such as this, the Board's consideration of his claim 
must include determining whether he is entitled to a 
"staged" rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  So 
the Board has recharacterized this issue to reflect this 
consideration.

The veteran also appealed the RO's decision because it denied 
his various other claims for service connection for the 
conditions indicated.

For the reasons discussed below, this appeal must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

I.  Claims for Service Connection

A.  Corneal Abrasion of the Left Eye

The Board's review of the service medical records discloses 
that in November 1973 the veteran was seen for complaints of 
tearing of the left eye with sharp pain.  He was seen at the 
ophthalmology clinic in August 1973 with a two-week history 
of tearing and pain in the left eye; the diagnosis was 
corneal abrasions, left eye.  In July 1978, the veteran 
received a diagnosis of conjunctivitis.  In April 1979, it 
was noted that he had a long history of recurrent corneal 
ulcerations; the impression was status post corneal ulcer.  A 
treatment note, dated in November 1979, indicates he was 
punched in the left eye; he had 2 lacerations below his left 
eye.  Hematoma was noted, but no excessive hemorrhage.  The 
assessment was trauma to the left eye.  

Post-service medical records indicate that the veteran was 
seen on April 4, 1998, after being pocked in the left eye 
while playing basketball; his eye was reddened with purulent 
drainage and crusting pale yellow matter on the eyelid.  A 
medium abrasion was noted over the outer lower aspect of the 
iris.  An eye patch was applied over the left eye.  He was 
seen two days later, at which time it was noted the 
conjunctiva of his left eye was red with increased watering.  
There was a superficial abrasion of the left cornea.  The 
impression was abrasion cornea and conjunctivitis.  



The veteran underwent a VA examination in April 2003, at 
which time he reported a history of a corneal abrasion in his 
left eye back in 1978 which has healed; however, he stated 
that he continues to have symptoms of foreign body sensation 
and grainy sand-like sensation in his left eye.  He reported 
using artificial tears for this problem.  Following an 
objective clinical evaluation of his eyes, the assessment was 
mild small epithelial erosions, left eye, and 
myopia/presbyopia.  

Although the record on appeal confirms the veteran received a 
diagnosis of a corneal abrasion while serving in the 
military, and has medical evidence of current eye problems 
including a recent diagnosis of a corneal abrasion of his 
left eye, the reports of his 2003 VA examinations do not 
contain a discussion of whether his current eye problems are 
etiologically related to those noted in service.  So a 
medical nexus opinion concerning this possible relationship, 
preferably by an ophthalmologist, is necessary to decide this 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002), resulting 
from the passage of the Veterans Claims Assistance Act 
of 2000 (VCAA).

B.  Hearing Loss

The veteran claims entitlement to service connection for 
hearing loss due to excessive noise exposure while in the 
military.  He says that he was exposed to daily and constant 
noise from aircrafts, eventually causing his hearing loss.  
His service medical records indicate that his military 
occupational specialty (MOS) was a radio message router.  The 
report of his separation examination, conducted in June 1985, 
contains a finding of a high frequency hearing loss in his 
left ear.

The post-service medical records indicate the veteran was 
seen at a clinic in September 1997, at which time he 
requested a hearing test; he explained that he had to look at 
people's lips to understand what they were saying.  But there 
is no indication that an audiology examination was ever 
conducted at his request.  



A VA hearing evaluation is needed, then, first to determine 
whether the veteran currently has a hearing loss sufficient 
to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 and, if he does, to determine whether his current 
hearing loss is related to his purported noise exposure while 
in service.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

C.  Acute Chest Pains

The veteran alleges that he was treated on several occasions 
during service for complaints of chest pains.  His service 
medical records indeed show that he was seen in an emergency 
room in July 1983 for onset of chest pressure, shortness of 
breath, light-headedness, and tingling in his fingers.  The 
resulting diagnosis was acute chest pain.  In March 1984, he 
was seen for complaints of mid-sternum pain; he also reported 
pain in his anterior chest wall.  The diagnosis was acute 
costochondritis.  

Post-service treatment reports show the veteran was seen for 
an evaluation in 1997, at which time it was noted that he had 
a history of suffering a heart attack in 1983.  He was seen 
at a chronic care clinic in June 2000, at which time it was 
noted that he was diagnosed with myocardial infarction (i.e., 
heart attack) in the past.  However, he was not currently 
taking cardiac medications and he denied any complaints of 
chest pain since over a year.

In support of his claim, the veteran has cited his service 
medical records, which document his complaints and 
observation for chest pains.  But he also must bear in mind 
that the mere fact that a condition or injury occurred in 
service, alone, is not enough to grant service connection; 
instead, there also must be a current disability resulting 
from that condition or injury.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Here, it remains unclear whether the veteran 
still experiences chest pains and, if so, whether they are a 
symptom of an underlying disability related to his service in 
the military.  A medical opinion therefore is needed 
concerning this, as well.


D.  Arthritis

The veteran alleges entitlement to service connection for 
arthritis involving multiple joints, including those in his 
neck, back, knees, elbows and shoulders.  He says he 
sustained several injuries during service that contributed to 
the development of arthritis in these joints.  He further 
maintains that his already service-connected psoriasis was 
also a contributing factor.  And as a consequence, the Board 
must consider his entitlement to service connection on a 
secondary basis, too, under the provisions of 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show that he was seen 
in June 1979 for complaints of soreness in his right elbow 
following a baseball game; the pertinent diagnosis was 
tendonitis of the right elbow.  In April 1980, it was noted 
that he had sustained an inversion stress injury to his right 
ankle, with minimal swelling.  The assessment was tibiotalar 
ligament sprain.  In August 1980, he reportedly twisted his 
ankle while walking down some steps; the assessment was minor 
sprain.  He was next seen in September 1980 with complaints 
of back pain; it was noted that he had strained his lower 
back lifting bags of mail.  In January 1981, he was diagnosed 
with a left shoulder contusion.  In June 1981, he struck his 
knee when the boat he was on sustained damages during a 
storm; he reported being in great pain and being unable to 
bear weight on his right lower extremity.  The assessment was 
momentary dislocation of his right patella secondary to 
trauma.  During a clinical visit in March 1982, he complained 
of pain in his mid forearm and right hand since January 1982; 
the diagnosis was right forearm tendonitis.  

Post-service medical records show the veteran has received 
ongoing treatment for complaints of joint pain.  A medical 
intake report, dated in April 1997, noted a history of 
juvenile arthritis, a back injury in 1984, and psoriasis on 
both elbows, right knee and right elbow.  Following a 
physical evaluation, the veteran was diagnosed with low back 
pain secondary to a fall and psoriasis.  The report of a 
cervical spine X-ray, dated in November 1998, reveals 
findings of degenerative arthritis and muscle spasm.  In 
December 1998, the veteran was diagnosed with an upper back 
strain.  A January 1999 X-ray revealed minimal degenerative 
arthritis and muscle spasms in the thoracolumbar spine.  A 
treatment report, dated in September 1999, indicates the 
veteran was seen for complaints of increased pain in his 
knees.  The assessment was psoriasis and seborrheic 
dermatitis.  In January 2000, he was diagnosed with left 
Achilles tendonitis and degenerative arthritis of the lumbar 
spine.  In April 2000, he was diagnosed with degenerative 
joint disease of the cervical spine.  He was next seen in 
September 2000 with complaints of increased pain in his left 
knee and back; the assessment was arthritis.  

The veteran was afforded a VA examination in April 2003, at 
which time he stated that he had had ongoing problems with 
his cervical spine for a number of years; he stated that he 
had numerous injuries to his cervical spine that occurred 
while he was catching mail in the military service.  He also 
reported suffering injuries to his lower back and shoulders 
as a result of catching mail in service.  The examiner noted 
that the records revealed the veteran was treated regularly 
for psoriasis covering the surfaces of both elbows, both 
knees, and various skin patches and lesions; he explained 
that the veteran had not been given a diagnosis of psoriatic 
arthritis but he had been given a diagnosis of juvenile 
arthritis.  Following a physical examination, the examiner 
stated that the veteran had multiple joint aches and 
arthralgias, which he complained were related to service.  He 
noted that the records clearly revealed that the veteran 
sustained sporadic, isolated sprains involving various 
joints; however, he stated that there was no documentation of 
ongoing problems after those sporadic, isolated injuries and 
those injuries appeared to be of no magnitude that would 
result in any significant long-term sequelae 
(i.e., residuals).  The examiner added that the clinical 
examination showed the veteran had a great deal of psoriatic 
changes overlying multiple joint surfaces.  He stated that 
the veteran had clear-cut psoriasis involving multiple joints 
and it is more likely that his joint arthralgias were related 
to psoriasis than it is related to any injury he sustained in 
the military.  



As alluded to earlier, the VCAA provides that in conjunction 
with a claim for disability compensation benefits, a veteran 
shall be afforded a medical examination or the VA will obtain 
a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  In this 
particular case, there simply is insufficient medical 
evidence currently of record to determine whether the claimed 
arthritis is related to the veteran's period of active 
military service.  This necessarily includes the question of 
whether he is entitled to service connection for the 
arthritis secondary to his already service-connected 
psoriasis.  So a more definitive medical nexus opinion is 
needed concerning this possibility.  38 U.S.C.A. § 5103A(d).

Although the VA physician who conducted the April 2003 
evaluation confirmed the veteran has psoriasis involving 
multiple joints, and suggested this as a possible cause for 
the veteran's multiple joint arthritis, that VA examiner did 
not in turn actually diagnose psoriatic arthritis or 
otherwise confirm that this relationship between these 
conditions indeed does exists.  Also, X-rays of the veteran's 
elbows, shoulders and knees (at least to date) have been 
negative for any radiological evidence of psoriatic 
arthritis.  So if he has arthritis in these areas of his body 
and it is related to his psoriasis, this needs to be 
medically confirmed before granting service connection since 
the Board cannot make this important determination, itself.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

II.  Claim for a Higher Initial Rating

Regarding the veteran's claim for a higher initial rating for 
his already 
service-connected psoriasis, the Board notes this condition 
is evaluated under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2003).  A blurb in this code indicates 
this condition also may be rated as disfigurement of the 
head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  And aside from this, psoriasis used to be rated 
analogous to eczema under Code 7806, prior to VA revising the 
criteria used to rate diseases and injuries involving the 
skin.  See 67 Fed. Reg. 49596-49599 (July 31, 2002) 
(effective Aug. 30, 2002).  These changes were made during 
the pendency of this appeal.

Where, as here, the governing laws or regulations change 
while a case is pending, the version most favorable to the 
veteran must be applied, absent congressional or Secretary 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  But the revised criteria only can be 
applied as of the effective date of the change, unless 
specifically indicated otherwise.  See VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000); 
see also 38 U.S.C.A. § 5110(g) (West 2002), a liberalizing 
law shall not be earlier than the effective date thereof).  
See, too, 38 C.F.R. § 3.114 (2003).  

Under the former eczema Code 7806, where the skin condition 
was characterized by constant exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
rating was warranted.  If, on the other hand, the skin 
condition was characterized by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant, 
then a 50 percent rating was warranted.  38 C.F.R. § 4.118, 
Code 7806 (2001).

The revised Code 7816 (and Code 7806 for that matter) 
consider the extent of the body affected by the condition in 
question, including in terms of those areas exposed.  This 
quantification is reflected in percentages.  Also considered, 
however, are the type of treatment required and the duration 
of the necessary care during the past 12-month period.  
38 C.F.R. § 4.118, Codes 7806, 7816 (2003).

The VA physician who examined the veteran in April 2003 
described psoriatic lesions of the bilateral upper and lower 
extremities, but that examiner did not discuss the presence 
or absence of psoriasis elsewhere on the body.  And according 
to the veteran (see his VA Form 9, for example), he also has 
psoriasis on his face, back, and scalp.  He describes 
additional areas of scarring on his left leg and arm.  



Although the June 2003 supplemental statement of the case 
(SSOC) mentioned the change in rating criteria for Diagnostic 
Codes 7800-7805, the veteran has not been provided a VA 
examination that adequately takes into account these new 
rating criteria in evaluating the overall severity of his 
psoriasis.  So on remand, the RO should arrange for another 
examination to obtain a medical opinion concerning this.  
And, following the examination, the RO must readjuicate the 
claim considering both the old and the new rating criteria.  
See 38 U.S.C.A. § 5103A(d).  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
disabilities, including his already 
service-connected psoriasis)-the records 
of which have not already been obtained.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

3.  The RO should arrange for an 
examination by an ophthalmologist to 
obtain a medical opinion indicating 
specifically what eye conditions the 
veteran currently has and whether it is 
at least as likely as not that any of his 
current diagnoses are related to his 
service in the military.  This includes, 
of particular note, the corneal abrasion 
noted in service and during the years 
since his discharge from the military.  
And to facilitate making this critical 
determination, the claims file, including 
a copy of this remand, must be made 
available to the examiner for a review of 
the veteran's pertinent medical history.  
The examiner is asked to confirm in the 
report of his evaluation that he reviewed 
the relevant medical and other evidence 
in forming his opinion.  Any diagnostic 
test and/or studies needed to provide an 
informed opinion should be conducted.  
Please also discuss the rationale of the 
opinion.



4.  Also schedule the veteran for a VA 
examination to determine whether he 
currently has a hearing loss sufficient 
to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 and, if 
so, whether it is at least as likely as 
not that his current hearing loss is a 
residual of excessive noise exposure in 
service.  With this in mind, the examiner 
should elicit a detailed history from the 
veteran concerning the amount of noise 
exposure during service and since his 
release from service.  The claims folder 
and a copy of this Remand also must be 
made available to the examiner for an 
objective review of the veteran's 
relevant medical history.  Please discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

5.  The veteran also should be scheduled 
for an appropriate VA examination to 
determine if he currently has disability 
or disease that is manifested by chest 
pains and, if so, whether it is at least 
as likely as not related to his chest 
pains reported during service.  To 
facilitate making this determination, the 
claims folder must be made available to 
the examiner for a review of the 
veteran's pertinent medical history.  
Please discuss the rationale of the 
opinion, whether favorable or 
unfavorable.  

6.  As well, schedule the veteran for a 
VA orthopedic examination to determine 
the nature and etiology, and extent of 
any disabilities involving his neck, 
back, shoulders, elbows and knees, to 
include any arthritis.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examination report 
should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the neck, back, 
elbows, shoulders, and knees.  The 
examiner should specifically note each 
joint affected by arthritis and should 
offer support for the diagnosis by 
discussing medical principles as applied 
to the evidence in this case.  Based on 
the examination and study of the case, 
the examiner should answer the following 
questions:

a) Does the veteran have psoriatic 
arthritis, i.e., is it at least as likely 
as not that his arthritis is proximately 
due to or the result of his already 
service-connected psoriasis?  If so, what 
evidence supports this diagnosis?  Which 
specific joints are affected?

b) Is it at least as likely as not that 
any currently demonstrated psoriatic 
arthritis affecting the veteran's joints 
is otherwise related to his military 
service?  That is, does he have systemic 
psoriatic arthritis?

Please discuss your rationale for 
responding favorably or unfavorably.

7.  Also have the veteran undergo a VA 
dermatological examination to determine 
the current severity of his service-
connected psoriasis in light of both the 
former and revised rating criteria for 
skin diseases.  To this end, please bear 
in mind the differences in the old and 
new rating criteria.  The old criteria, 
for example, consider whether there are 
objective clinical indications of 
ulceration or exfoliation or crusting, 
exudation or itching, extensive lesions, 
marked disfigurement, and systemic or 
nervous manifestations, etc.  Whereas the 
revised criteria consider the extent of 
the body affected by the psoriasis, 
including in terms of the exposed areas.  
This is quantified in percentages.  Also 
considered are the type of treatment 
required and the duration of the 
necessary care during the past 12-month 
period.

The claims folder, including a copy of 
this remand, must be made available to 
the examiner prior to examination, and 
the examiner must state in the 
examination report that the claims folder 
has been reviewed.

8.  Thereafter, the RO should review the 
claims folder to ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

9.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  With respect to his 
claims for service connection for 
arthritis of multiple joints, the RO must 
consider 38 C.F.R. § 3.310(a) (2003) and 
Allen v. Brown, 7 Vet. App. 439 (1995), 
since he is alleging, in part, that his 
arthritis is secondary to his already 
service-connected psoriasis.  And when 
considering his claim for a higher 
initial rating for the psoriasis, the RO 
must remain mindful of the holding in 
Fenderson, 12 Vet. App. at 125-26, 
allowing the assignment of a "staged" 
rating under appropriate circumstances.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC) and give the 
veteran an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

